 Case 2:88-cr-00972-GHK-TJH Document 1409 Filed 06/16/20 Page 1 of 3 Page ID #:1621




 2

3

4

5

 6

7

8                    Unittb' �tatts i:listritt <ltourt
9                    <lttntral i:listritt of <ltalifornia
10                          Wtsttrn i:libision
11

12   UNITED STATES OF AMERICA,                         CR 88-00972-GHK-TJH-6
13                       Plaintiff,
14             V.
15    MICHAEL HARRIS, et al.,
16                       Defendants.
17

18         The Court has considered Defendant Michael Harris's motion for a sentence
19   reduction based on compassionate release, together with the moving and opposing
20   papers.
21         In 1990, after a jury trial, Harris was convicted of, inter alia, conspiracy and
22   attempt to distribute 2,776 kilograms of cocaine. On November 28, 1990, District
23   Judge William Rea sentenced Harris to 235 months to run consecutively to his two
24   undischarged state sentences. Because of the consecutive nature of his sentence, Harris
25 did not begin serving his federal sentence until 2011. Accordingly, Harris's expected
26   release date is June 13, 2028.
27         Harris is, currently, serving his sentence at Federal Correctional Institute,
28   Lompoc ["Lompoc"], in Lompoc, California. In 1996, Harris was diagnosed with

                                                                        Order - Page 1 of 3
 Case 2:88-cr-00972-GHK-TJH Document 1409 Filed 06/16/20 Page 2 of 3 Page ID #:1622



 1   Guillain-Barre Syndrome, an auto-immune disorder. Harris was, recently, diagnosed
 2   with COVID-19, but he is asymptomatic.
 3         Harris, now, moves for a sentence reduction based on compassionate release
 4   arguing that he is entitled to relief because: (1) His age, underlying health issues, and
 5   his COVID-19 diagnosis; (2) He is actually innocent of his state conviction and,
 6   therefore, should be given federal credit for all of the time he spent serving his state
 7   sentence; and (3) His rehabilitation record is exemplary.
 8         The First Step Act, Pub. L. 115-391, 132 Stat. 5194 [“First Step Act”], sought,
 9   inter alia, to increase the use and transparency of compassionate release by allowing
10   defendants who have fully exhausted their administrative remedies to seek
11   compassionate relief from the District Court. Administrative remedies are exhausted
12   after the defendant requests the Bureau of Prisons [“BOP”] to initiate a motion for
13   release on the defendant’s behalf and the BOP has either denied the request or failed
14   to respond to the request within 30 days. See 18 U.S.C. § 3582(c)(1)(A).
15         In November, 2019, Harris filed a compassionate release request with the warden
16   of Lompoc, but did not include any arguments regarding his COVID-19 diagnosis or
17   the COVID-19 pandemic. The Government argued that because this motion exceeds
18   the scope of the November, 2019 request, Harris failed to exhaust administrative
19   remedies. However, because the request pertained to Harris’s health in general, the
20   Court deems this motion exhausted and ripe for decision.
21         If the Court finds that extraordinary and compelling reasons warrant a sentence
22   reduction and that the defendant is not a danger to the community, the Court may, after
23   considering the factors set forth in 18 U.S.C. § 3553, reduce the defendant’s sentence.
24   18 U.S.C. § 3582(c)(1)(A). Extraordinary and compelling reasons include, inter alia:
25   (1) A terminal illness; (2) A serious medical condition, from which the defendant is not
26   expected to recover, that substantially diminishes the ability of the defendant to provide
27   self-care within the environment of a correctional facility; or (3) The defendant is at
28   least 65 years old, is experiencing a serious deterioration in physical or mental health

                                                                          Order – Page 2 of 3
 Case 2:88-cr-00972-GHK-TJH Document 1409 Filed 06/16/20 Page 3 of 3 Page ID #:1623



1    because of the aging process, and has served at least 10 years or 75 % of the imposed
 2   sentence. See United States Sentencing Guidelines § lBl.13.
 3         Harris failed to set forth an extraordinary and compelling reason to warrant a
 4 sentence reduction. Further, even if, arguendo, he had set forth an extraordinary and
 5   compelling reason, after considering, inter alia, the§ 3553 factors and the seriousness
 6   of Harris's offenses, the Court would decline to exercise its discretion to reduce his
 7   sentence for compassionate release.
 8

 9         Accordingly,
10
11         It is �rb-trtb- that the motion for a sentence reduction be, and hereby is,
12   iatnitb-.
13
14   Date: June 16, 2020


                                                            t,{pi.
15
16                                                                  Jf;,atttr, 'l.
17
                                               �tnior 'tlllnittb- �tatts iaistrict 3Jub-gt
18
19
20
21
22
23
24
25
26
27
28


                                                                        Order - Page 3 of 3
